Citation Nr: 1034128	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  03-31 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to July 1963. 
His report of separation shows that he was awarded the 
Parachutists' Badge.

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 2003 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, in which service connection for a heart condition 
was denied.

The Veteran testified before the undersigned Veterans Law Judge 
in November 2004.  A transcript of the hearing is associated with 
the claims file.

This case was previously remanded by the Board in January 2005, 
January 2008 and July 2009.   


FINDING OF FACT

The preponderance of the evidence is against a finding that the 
Veteran's heart condition was manifest in service or is causally 
related to service.


CONCLUSION OF LAW

The criteria for service connection for a heart condition have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For 
claims for increased evaluation, the notice must inform the 
Veteran of the need to show the impact of disabilities on daily 
life and occupational functioning.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated November 2002.   Notice was supplemented in February 2005, 
February 2008 and November 2008 after the initial adjudication of 
the claim, followed by readjudication of the claim in multiple 
statements of the case.  A multipart notice suffices so long as 
the notice affords the claimant understandable information and a 
meaningful opportunity to participate in the claims process.  
Mayfield v. Nicholson, 444 F.3d 1328 at 1333 (Fed. Cir. 2006).  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), 
identifying the basis for evaluation considerations.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained identified relevant VA treatment records and 
afforded the Veteran physical examination.  The examination was 
adequate, as the examiner was able to review the claims file and 
made all required findings and provided opinions requested.  The 
Veteran was afforded the opportunity to give testimony before the 
Board.  All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.





Analysis

Service connection may be established for disability resulting 
from injury or disease incurred in service.  38 U.S.C.A. § 1110.  
Service connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also, 
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that his current heart condition was caused 
by his drinking and smoking which began in service as he was 
encouraged to do so.  

Additionally the Veteran testified that he had a heart attack in 
service while jumping from an airplane. The service treatment 
records reflect, and the Veteran testified, that he did not seek 
treatment for any heart condition or complication in service or 
within one year of service.  The service treatment records show 
blood pressure readings of 130/80 in March 1960 upon entrance and 
128/74 in June 1963 upon separation. 

Current treatment records demonstrate that the Veteran has 
coronary artery disease and hypertension.  In March 2001 he had 
cardiothoracic surgery.

In a December 2008 VA examination the examiner diagnosed coronary 
artery disease.  The examiner noted the Veteran's contentions 
that he received coronary artery disease from jumping from an 
airplane base on an EKG which revealed an old myocardial 
infarction in 2007.  The examiner also noted the Veteran's 
history of heavy alcohol and tobacco use.  The examiner opined 
that the Veteran's coronary artery disease developed in part due 
to aging, alcohol abuse and heavy tobacco use. 

In a February 2010 additional opinion the same VA examiner noted 
the Veteran's contention that he felt his heart race in 1963 
while parachuting.  The examiner also noted the Veteran's in 
service blood pressure readings of 128/74 and 130/80 and found 
that the blood pressure readings were never elevated.  The 
examiner also noted the Veteran's prolonged heavy history of 
alcohol and tobacco abuse and his revascularization procedure in 
2001.  The examiner opined that the Veteran's hypertension and 
coronary artery disease were not related, aggravated or caused by 
service nor did the conditions have onset during service. The 
examiner opined that the Veteran's hypertension and coronary 
artery disease were due to the aging process coupled with a 
history of tobacco and alcohol use. 

The Veteran genuinely believes that his heart condition is 
related to his service, however, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as a diagnosis or the 
etiology of any diagnosed condition, and his views are of no 
probative value.  While the Veteran's lay assertions have been 
considered, they do not outweigh the opinion of the VA medical 
examiner who opined that the Veteran's coronary artery disease 
and hypertension were not related to his service.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The finding of the VA examiner weighs against the Veteran's 
claim, and there is no competent medical evidence to the 
contrary.  The preponderance of the evidence is against the claim 
of service connection for a heart condition; there is no doubt to 
be resolved; and service connection is not warranted.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990). 





ORDER

Entitlement to service connection for a heart condition is 
denied. 






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


